 



Exhibit 10.2
CKE Restaurants, Inc.
Amendment No. 1
To
Employment Agreement
     This Amendment No. 1 (the “Amendment”) to Employment Agreement is made
effective as of December 6, 2005, by and between CKE Restaurants, Inc. (the
“Company”) and Noah J. Griggs (the “Employee”).
R E C I T A L S:
     A. The Company and the Employee entered into an Employment Agreement, dated
as of January 2004 (the “Agreement”).
     B. The Company and Employee now desire to amend the Agreement as set forth
below.
AGREEMENT
     1. Term. Section 2 of the Agreement shall read in its entirety as follows:
     “2. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, subject to prior termination as set forth in Section 7
below, shall terminate three (3) years following the date on which notice of
non-renewal or termination of this Agreement is given by either party to the
other. Thus, the Term shall be renewed automatically on a daily basis so that
the outstanding Term is always three (3) years following the date on which
notice of non-renewal or termination is given by either party to the other. The
Term may be extended at any time upon mutual written agreement of the parties.”
     2. Definitions. Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
     3. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which shall constitute one
Amendment.
     4. Terms and Conditions of Agreement. Except as specifically amended by
this Amendment, all terms and conditions of the Agreement shall remain in full
force and effect.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the
date first written above.

                  /s/ Noah J. Griggs       Noah J. Griggs              CKE
Restaurants, Inc.
      By:   /s/ Peter Churm         Peter Churm        Director and Chairman of
the Compensation
Committee of the Board of Directors     

2